Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business Editors: Northcore closes first tranche with GEM Global Yield Fund Limited (TSX: NTI; OTCBB: NTLNF) TORONTO, Aug. 11 /CNW/ - Northcore Technologies Inc. (TSX: NTI; OTCBB: NTLNF), a global provider of technology solutions for capital asset management, confirmed that it has closed an equity transaction with GEM Global Yield Fund Limited, resulting in the issuance of 2,191,000 common shares for gross proceeds of $383,000. In connection with the first tranche draw down of funds, the Company issued 6,000,000 share-purchase warrants to finalize the availability of the committed $6,000,000 equity line of credit. The warrants are exercisable for a period of three years from the closing date at an exercise price of $0.27 per share. << About Northcore Technologies Inc. >> Northcore Technologies provides a Working Capital Engine(TM) that helps organizations source, manage, appraise and sell their capital equipment.
